Citation Nr: 9934247	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty during World War II.  

This matter originates from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder, to an increased rating for service-connected 
psychogenic gastrointestinal reaction, and to a total 
compensation rating based on unemployability.  The veteran 
appealed these determinations to the Board of Veterans' 
Appeals (Board).  In October 1996, the veteran testified 
before the undersigned Board member at a hearing at the RO.  
A transcript of that hearing is of record.  

In January 1997, the Board remanded the case to the RO for 
further development.  In a decision dated in October 1997, 
the Board upheld the RO's denial of entitlement to service 
connection for post-traumatic stress disorder but remanded 
the remaining claims to the RO for additional development.  
In June 1998, the veteran's Motion for Reconsideration of the 
October 1997 Board decision was denied.  

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in April 1999, the Court granted the joint motion 
of the parties and vacated that part of the Board's decision 
denying the veteran's claim for service connection for post-
traumatic stress disorder.  The Court remanded the matter to 
the Board for further proceedings consistent with the Order 
and joint motion.  Copies of the Court's Order and joint 
motion have been placed in the claims file.  

In June 1999, following the return of the case to the Board, 
the Board afforded B. Marian Chou, the attorney who had 
represented the veteran before the Court, the opportunity to 
submit additional argument and evidence in support of the 
veteran's appeal.  Attorney Chou advised the Board later that 
month that she would no longer be representing him.  The 
following month, the veteran designated AMVETS as his 
representative in this matter.  

Accordingly, in July 1999, the Board afforded the veteran the 
opportunity to submit additional argument and evidence in 
support of his appeal.  In August 1999, the veteran submitted 
additional evidence and argument in support of his appeal.  
In September 1999, AMVETS submitted a written argument in 
support of the veteran's appeal.  The matter is now before 
the Board for final appellate consideration.  

Since the return of the case to the Board, the veteran has 
repeatedly inquired regarding the status of his claims of 
entitlement to an evaluation in excess of 10 percent for 
psychogenic gastrointestinal reaction and to a total 
compensation rating based on unemployability.  Those claims 
were, of course, remanded to the RO by the Board in October 
1997 and were unaffected by the Court's Order in this case, 
as those claims were not then before the Court.  It is 
unclear what, if any, development has been accomplished with 
respect to those claims, but the remand directives required 
that the claims file be provided to the examiner for review 
prior to the requested examination.  That directive is 
binding on the RO.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Of course, the claims file has been physically 
before the Court and now the Board, and this has likely 
impeded the RO in developing the remaining claims.  Following 
the resolution of the service connection claim herein, the RO 
is requested to proceed with development of the remaining 
claims as soon as practicable.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to his 
service connection claim has been obtained.  

2.  The veteran served in the European Theater of Operations 
during World War II; the record shows that he flew more than 
50 sorties over Germany and German-occupied territory.  

3.  The veteran was awarded a number of decorations, 
including the Distinguished Flying Cross, indicating that he 
engaged in combat with the enemy.  

4.  The veteran developed post-traumatic stress disorder as a 
result of his wartime service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the events he 
experienced during his combat service in World War II 
resulted in the development of post-traumatic stress 
disorder, now evidenced by nightmares, nervousness and 
feelings of guilt associated with his memories of the war.  
He thus asserts that service connection for post-traumatic 
stress disorder is warranted.  

Factual Background

The veteran was an aviation cadet in the Emergency Reserve 
Corps of the United States Army Air Corps from November 1942 
to April 1943, at which time he entered on active duty.  He 
served as a pilot in the Army Air Force from January 1944 to 
November 1945.  He was involved in the following campaigns:  
Air Offensive Europe, Naples-Foggia, Rome-Arno, Po Valley, 
North Apennines, Southern France, and Central Europe.  For 
his participation in numerous aerial combat missions, he 
received the Distinguished Flying Cross, the Air Medal with 
three Oak Leaf Clusters, the Distinguished Unit Badge, and 
the European-African-Middle-Eastern Theater Service Medal 
with six bronze stars.  His service personnel records, as 
well as other evidence of record, indicate that he flew more 
than 50 sorties over Germany and German-occupied territory 
during his service in the European Theater.  

The service medical records are negative for complaints or 
findings or any psychiatric abnormality.  There is no medical 
evidence of psychiatric complaints, treatment or evaluation 
within the initial post service year.  

In a rating decision dated in March 1953, service connection 
was granted for psychogenic gastrointestinal reaction, which 
was rated noncompensably disabling from November 1952.  

A VA psychiatric examination was first conducted in August 
1994.  The VA examiner noted the veteran's strong post- 
service educational and occupational history. The veteran 
himself reported no transition period in which he experienced 
any nightmares, flashbacks, panic attacks or hypervigilance 
after service. He provided a history of working continuously 
in a successful career after service, with very few sick days 
despite chronic nausea and ulcerative colitis. He reported 
leaving his last employment when he was found to have a 
complete block of the right coronary artery with sufficient 
left collaterals that surgery was not required. The veteran 
further reported being laid off at that time and stated that 
he has continued to seek new employment since that time. The 
veteran was 71 years of age at the time of examination and 
reported being too qualified for jobs he is seeking. He 
stated that he believed his age was keeping him from 
employment. The veteran gave a history of a 35-year marriage 
to his current spouse, with four married children and several 
grandchildren resulting. His male siblings were all involved 
in the Armed Forces in "significant battles," and all made 
it home alive. He denied any family history of alcohol or 
substance abuse, depression or psychiatric history. He 
reported a close family with distancing between his siblings 
after his mother's death a few years earlier. The veteran 
reported some difficulties in his marriage, stating that he 
and his spouse had been emotionally estranged for the past 10 
years.

At the time of VA examination in August 1994, the veteran 
complained of nausea and stomach upset as well as vegetative 
symptoms of depression and insomnia, and symptoms of poor 
motivation and energy, decreased concentration and attention, 
hopelessness and passive thoughts of death. He denied 
suicidal or homicidal ideation. He stated that if he could 
just find a job things would go back to the way they were. He 
reported increased tearfulness and a decreased mood over the 
past two years, without any symptoms previously. He stated 
his belief that age and the lack of employment were causing 
him to feel more tired, withdrawn and irritable. He reported 
worrying about a number of things, especially his monetary 
situation. Objective notations included that the veteran was 
overweight, and although being pleasant in the interview, it 
was apparent he was quite irritable. He was tearful when 
discussing his symptoms and demonstrated a dysphoric and 
reactive affect and depressed mood. He denied psychotic 
symptoms or paranoia. He indicated having passive thoughts of 
death. Diagnoses were a single major depressive episode, 
mild-to-moderate, with anxious features and somatic features 
of gastritis without psychotic symptoms and to rule out 
bipolar affective disorder.  

In September 1995, the veteran testified before a hearing 
officer at the RO.  He recited a history of his military 
experiences, stating that he flew fifty-two bombing missions 
over Europe in World War II.  He stated that he saw comrades 
killed and was in constant danger.  He claimed that these 
memories caused his psychiatric problems.  

The claims file contains a progress report from a VA medical 
center dated in October 1995.  The veteran presented with 
complaints of nervousness and anxiety, as well as heightened 
feelings of distress over losing his job five years earlier.  
He also reported thinking too much and stated that during the 
previous three to five years, he had been having unwanted 
memories and unpleasant dreams about his war experiences that 
were interfering with his life.  The veteran related his 
wartime duties and reported the miserable living conditions 
in Europe and stated that two of his co-pilots were killed in 
the line of duty.  He described severe gastrointestinal 
problems in relation to his memories.  He reported difficulty 
sleeping, avoidance of reminder-type situations, a marked 
loss of concentration, intensified feelings of hypervigilance 
and strong startle reactions.  On mental status examination, 
the veteran did not demonstrate any thought disorder.  His 
mood was euthymic and his affect was appropriate.  He 
expressed anxiety about meeting with the evaluators. He 
described medical problems to include a heart attack, 
hypertension and a long history of gastrointestinal disorders 
to include gastrointestinal reflux disease, gastritis and 
ulcerative colitis.  The assessment was that the veteran had 
severe intrusive and avoidant symptoms of post-traumatic 
stress disorder.  Based on the occurrence and severity of 
those symptoms, the examining medical personnel commented 
that the veteran appeared to have post-traumatic stress 
disorder.  The assessment included notation of a long-term 
history of psychogenic gastritis and gastrointestinal 
problems "which can be physical manifestations of the stress 
of trauma."  The veteran's post-traumatic stress disorder 
symptoms were reported to have worsened since he lost his job 
and was unable to secure other work.  Individual 
psychotherapy and further assessment was advised.  

VA progress notes from October 1995 to June 1997 indicate 
continued treatment for post-traumatic stress disorder and 
major depressive disorder.  A January 1996 record includes 
notation of the veteran's problem with poor motivation, being 
interested only in carpentry and spending a lot of time 
alone.  He also reported early insomnia, a decrease in sexual 
drive, and sad memories and nightmares.  A February 1996 
record references attempts in therapy to arrive at ways of 
replacing the "positive affirmation that [the veteran] has 
been missing since he left a productive career."  The 
veteran reported that his wife was neither supportive nor 
understanding of his depression.  His intrusive symptoms were 
noted to be stable.  He continued to complain of early 
insomnia.  His mood on examination was more euthymic than in 
prior sessions.  During a March 1996 therapy session, the 
veteran discussed feelings of being cheated by the government 
and companies for which he worked.  He talked about the book 
he was writing about his experiences in the company.  In 
April 1996, the veteran talked about increased anxiety due to 
a problem with one of his children being addicted to drugs.  
He reported increased hand tremors, which the examiner 
attributed to anxiety.  In April 1996, the veteran reported 
increased depression after being denied VA benefits and 
dealing with the stress of having his alcoholic son move in 
with him.  A May 1996 record indicates that despite stressful 
events, the veteran had a positive attitude.  During the 
therapy session, solutions pertinent to the veteran's son 
were discussed.  In June 1996, the veteran discussed his 
difficulties remembering things.  He also reported an 
increased in anxiety, hand trembling and nightmares and 
intrusive memories.  A July 1996 progress note indicates that 
a large part of the session was focused on discussion of the 
veteran's intrusive nightmares about World War II to include 
dreams about bomb drops and seeing a comrade blown up in a 
plane.  The therapist noted that the veteran had never 
provided so many details about his dreams, being avoidant of 
such thoughts.  In August 1996, the therapist noted the 
veteran's heightened anxiety related to World War II memories 
that had been withheld.  Another August 1996 record includes 
an account of the veteran's constantly recurring memory of 
trying to put the intestines of his wounded comrade back into 
his stomach before he eventually died.  One VA progress note 
dated in November 1996 indicates that the veteran complained 
of a "low" mood and reported being anxious and "shaky" all 
the time.  Impressions were post-traumatic stress disorder 
and major depressive disorder with some relapse.  Another 
November progress note indicates diagnoses of improving 
depression and akathisia.  VA records of psychiatric clinical 
therapy dated from January through June 1997 indicate that 
the veteran was actively working on his book and woodworking 
and that home problems with his son were improving.  In June 
1997, his affect was noted to be euthymic; the impressions 
were post-traumatic stress disorder and major depressive 
disorder, better.  

On VA examination in January 1996, the veteran reported an 
increase in anxiety since losing his job in 1987, with an 
accompanying loss of confidence.  He reported his belief that 
the difficulty in finding other employment was based on his 
being overqualified, or due to age.  He reported frustration 
and not wanting to mix with people because of his repeated 
failure in finding a job.  He reported poor memory and poor 
concentration.  He denied suicidal feelings, stating that he 
liked life and that he enjoyed learning about and working 
with computers.  He denied any symptoms suggestive of mania, 
and denied delusions or hallucinations.  He provided a 
history of involvement in bombing missions during the war, 
with poor living conditions.  He reported occasional dreams 
about his war experiences, but stated that they were "not 
scary."  He denied flashbacks.  He denied being a different 
person or avoiding people after the war, stating instead that 
he was extremely well liked.  He denied panic attacks or 
avoiding planes or other things associated with the war.  The 
veteran gave a one-year history of treatment for depression 
and post-traumatic stress disorder at VA without a history of 
hospitalization or suicide attempts.  The veteran made good 
eye contact during mental status examination.  He 
demonstrated no motor agitation or retardation.  He displayed 
a normal range and intensity of affect, appearing mildly 
anxious.  Cognitive assessment was good.  The examiner asked 
the veteran about his emotional problems.  The veteran 
responded, "I might be neurotic and depressed but this does 
not in any way affect my ability to work.  I'm very competent 
to work."  The examiner summarized that the veteran had some 
signs and symptoms of major depression:  lack of motivation, 
low self-esteem, not being able to enjoy things, frustration.  
The examiner noted the veteran's exposure to traumatic events 
during the war but indicated that such did not appear to 
affect him significantly in his post service life, going on 
to be successful in employment and maintaining a long-term 
marriage.  The examiner noted health problems in the seven 
years prior to examination that led to depressive symptoms.  
The examiner concluded that the veteran did not meet the 
criteria for post-traumatic stress disorder.  The diagnosis 
was major depression, mild, with anxiety features and somatic 
features, and with psychosocial stressors identified as 
moderate to severe, consisting of unemployment and financial 
problems.  

In July 1996, a VA staff psychologist reviewed the veteran's 
medical records and reported findings as applied to the 
diagnostic criteria requisite for a diagnosis of post-
traumatic stress disorder.  The psychologist acknowledged 
that "[t]here is little doubt that [the veteran] served with 
distinction during WWII and had significant combat 
experience, including life-threatening events and potential 
feelings of helplessness or hopelessness."  The psychologist 
acknowledged the veteran's reports of often thinking about 
his war experiences but concluded that there did not seem to 
be any feelings of reexperiencing the events, having 
frightening nightmares about the events, experiencing 
reactions to cues or physiological reactivity to reminders.  
He stated that the veteran's thoughts came across more as 
recollections than as reexperiences and further noted the 
absence of such symptoms prior to the veteran's heart attack 
and job loss in 1987.  The psychologist acknowledged the 
veteran's reports of avoidance, yet stated that there was no 
indication of avoidance of event-related activities, amnesia 
for events, feelings of detachment or estrangement, 
restricted range of affect, or event-related feelings of 
catastrophe.  With regard to whether the veteran demonstrated 
persistent symptoms of increased arousal, the veteran's 
reported problems with sleeping, irritability and difficulty 
concentrating, were noted, but the veteran did not indicate a 
startle response.  It was concluded that with only two of the 
four necessary indicators clearly present, the veteran did 
not meet the criteria for service-related post-traumatic 
stress disorder.  The psychologist summarized evidence in 
support of the above conclusion, noting the veteran's clean 
work and health history until 1987, with a steady increase in 
symptoms since his illness and job loss.  The psychologist 
noted other stressors in the veteran's life, including 
financial worries, feelings of emotional detachment from his 
wife, problems with his son and feelings of worthlessness and 
a loss of honor from not working.  The psychologist noted 
that the veteran's symptoms were similar to those experienced 
by individuals who cease working in their late middle to late 
period of life.  The psychologist also noted that prior 
psychiatric examinations failed to support a diagnosis of 
post-traumatic stress disorder.  The psychologist noted that 
reports from the VA Medical Center indicated treatment for 
symptoms of post-traumatic stress disorder, which included 
the comment that the veteran "appears to have PTSD," yet 
noted that such records contained no confirmed diagnosis of 
post-traumatic stress disorder and that such treatment had 
been unsuccessful.  The psychologist opined that the veteran 
was suffering from major depression related to a change in 
health status, loss of employment and additional family 
stressors.  

In a statement dated in August 1996, R.A., Ph.D., a staff 
psychologist at the VA Medical Center, Ann Arbor, with L.O., 
M.Ed., a psychology intern, described treatment of the 
veteran for multiple symptoms of post-traumatic stress 
disorder since October 1995.  These symptoms included 
frequent nightmares, daily intrusive and vivid memories of 
traumatic wartime events, avoidant reactions, severe sleep 
disturbance, enhanced irritability, poor concentration, 
hypervigilant reactions, enhanced startle reactivity, guilt 
feelings, enhanced isolative behaviors, distant interpersonal 
relationships, and continued difficulty with participation in 
pleasurable activities.  The statement indicates an 
additional diagnosis of major depressive disorder.  It was 
reported that over the course of treatment, depressive 
symptoms had declined with post-traumatic stress disorder 
symptoms remaining constant.  The statement included notation 
of the veteran's difficulty talking about the traumatic 
inservice events, with physical distress and anxiety 
manifested when talking about such events.  The statement 
also included comment that the veteran "had not been able to 
suppress the constantly re-occurring memory of trying to put 
the intestines of his wounded partner back into his stomach 
before he eventually died" and recounted the veteran's 
report of constant thoughts of the people he killed.  
Continuing therapy to cope with symptoms of post-traumatic 
stress disorder was recommended.  

In February 1997, a chart review of the veteran's VA 
treatment was conducted by R.A. along with J.C., M.D., Ph.D., 
a PTSD Fellow, and I.L., M.D.  The report indicates that 
formal diagnoses of major depressive disorder and post-
traumatic stress disorder were given to the veteran shortly 
after initial consultation in October 1995 and that he had 
since been involved in therapy for continuing symptoms of 
post-traumatic stress disorder.  

On a VA examination conducted in April 1997, the veteran 
reported facts about his military and post service history, 
stating that "[w]hen one is young, nothing bothers you, but 
as you get older, things get to you.  You think back, as 
there is nothing better to do, and I am scared about 
everything, frightened about everything.  I just get scared 
and nervous, I don't know why, don't ask me."  The VA 
examiner noted that the veteran had had symptoms of stomach 
pain and irritable bowels before flights during service and 
that since his discharge he had continued to have problems 
with daily nausea in the morning, leading to afternoon hunger 
and increased bowel activity.  He reported being anxious when 
leaving the house and about to do something but that he was 
fine and was able to enjoy himself after that initial 
difficulty.  The veteran expressed concern about depression.  
He gave a life history of success, socially and in business, 
until his heart attack 10 years earlier, at which time he 
lost his job and subsequently became depressed and 
demoralized.  He reported seeking treatment at the post-
traumatic clinical team clinic at that time.  He reported 
vivid, realistic dreams, such as playing golf with people 
from his past and stated that he had a very keen memory 
during the day.  He denied flashback-type memories creating 
anxiety.  He denied avoidance of anything except other 
people, becoming more socially isolative over the past ten 
years.  He reported being very close to his wife but that 
they did separate things.  He reported irritability but being 
able to maintain control.  He reported poor sleep.  The 
veteran did not report startle responses or offer any 
evidence of concentration difficulties.  He reported enjoying 
reading and working on his computer and stated that he was 
writing a book about his wartime experiences.  He stated some 
memory difficulties of several years' duration, such as going 
into another room and forgetting why he was there.  He also 
reported feelings of guilt when reflecting on the past.  On 
mental status examination, the veteran was oriented and spent 
much of the interview time talking about his business and 
social connections and successes.  A wide range of affect was 
not seen.  He was stoical throughout the interview, except 
when he appeared to grimace when talking about the military.  
His insight was poor.  The examiner indicated possible 
obsessive-compulsive personality traits and difficulties 
describing internal emotional states.  The VA examiner noted 
an underlying gastrointestinal disturbance with symptoms of 
irritable bowel syndrome, with an anxiety component leading 
to its exacerbation.  The veteran reported more current 
symptomatology originating since his 1987 heart attack.  The 
examiner noted symptoms of depression, but concluded that the 
veteran did not meet the criteria for post-traumatic stress 
disorder.  The examiner stated that the veteran had a 
demoralized-type depression, that his sleep disturbance may 
be related to age, and that many of his symptoms appeared to 
originate or to have been exacerbated due to problems 
adjusting to retirement.  Diagnoses were anxiety disorder and 
major depressive disorder with obsessive-compulsive 
personality traits.  Psychosocial stressors were identified 
as unemployment and a history of physical problems.  

Analysis

The Board finds that the veteran has satisfied his initial 
burden of submitting a well-grounded claim for service 
connection for post-traumatic stress disorder because he 
falls within the category of presumptive combat stressors and 
has submitted medical evidence containing diagnoses of post-
traumatic stress disorder.  The Board is also satisfied that 
all relevant and available facts have been properly developed 
with respect to this claim.  The veteran has been examined by 
the VA in connection with his claim and has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  The Board notes that the veteran's Social 
Security award is identified as based on age and not 
disability and is therefore not relevant to this appeal.  The 
Board thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained and 
that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a psychosis manifested to a compensable degree within a 
year after discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  When a disability is not initially manifested during 
service or within an applicable presumptive period, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. 3.303(d).  

The adjudication of a well-grounded claim for service 
connection for post-traumatic stress disorder requires the 
evaluation of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  
During the pendency of this appeal, moreover, the provisions 
of 38 C.F.R. § 3.304(f) were amended to reflect the decision 
of the Court in Cohen v. Brown, 10 Vet. App. 128 (1997).  
Section 3.304(f) now provides that service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The veteran's exposure to stressful experiences is 
established in this case based on his service records showing 
his duties as a pilot in aerial combat missions, for which he 
received multiple awards and medals acknowledging his combat 
duties, including the award of the Distinguished Flying 
Cross.  His assertions are credible and clearly consistent 
with the circumstances and duties of his military service.  
There is no evidence to contradict the significant stress he 
underwent as a consequence of his combat missions with the 
15th Air Force during World War II.  Thus, the occurrence of 
inservice combat stressors to meet the second criteria set 
out above is established.  

The claim for service connection for post-traumatic stress 
disorder must accordingly be decided based upon whether there 
is a current medical diagnosis of post-traumatic stress 
disorder and whether there is competent medical evidence of a 
causal nexus between current symptomatology and the specified 
inservice stressors.  Those questions involve opinions as to 
medical diagnosis and causation and thus require competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the veteran himself asserts that he has 
post-traumatic stress disorder related to his inservice 
stressors, as lay statements, his own assertions are not 
sufficient to support a grant of service connection.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As noted above, service medical records and the record during 
the veteran's initial post service year are negative for 
complaints or findings of any psychiatric disorder, including 
a psychosis, such as to warrant service connection.  38 
C.F.R. §§ 3.303, 3.307, 3.309.  Following service, the 
veteran was afforded a number of VA psychiatric examinations 
and underwent ongoing psychotherapy at VA facilities.  With 
respect to the question of whether the veteran has post-
traumatic stress disorder related to his combat stressors, 
the reports of VA examination conflict with the reports of VA 
psychotherapy.  VA examinations conducted in August 1994, 
January 1996 and April 1997 resulted in findings that the 
veteran did not meet the criteria for a diagnosis of post-
traumatic stress disorder.  In addition, a July 1996 VA 
review of the veteran's complete medical record also resulted 
in the conclusion that the veteran did not meet the criteria 
for a diagnosis of post-traumatic stress disorder.  However, 
notes and progress reports from treatment at a VA psychiatric 
clinic include diagnoses of post-traumatic stress disorder 
felt to be related to the veteran's World War II combat 
experiences.  

In Cohen v. Brown, the Court noted that VA had adopted a 
final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126.  The effect of these 
revisions was to adopt the diagnostic criteria for mental 
disorders set forth in the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  The 
Court found that DSM-IV altered the criteria for assessing 
the adequacy of the stressor from an objective ("would evoke 
... in almost anyone") standard to a subjective standard.  
Under DSM-IV, there is now required exposure to a traumatic 
event and a response involving intense fear, helplessness, or 
horror.  Thus, the revised criteria of DSM-IV allow for the 
possibility that a more susceptible individual might have 
post-traumatic stress disorder based on exposure to a 
stressor that would not necessarily have the same effect on 
"almost everyone."  

As indicated above, the record is replete with evidence 
consistent with the stressors that the veteran has described 
in numerous statements and in his hearing testimony.  There 
is, however, significant dispute over whether the veteran 
actually has post-traumatic stress disorder related to those 
combat stressors.  There is substantial evidence from several 
VA psychiatric examinations that the veteran's current 
psychiatric problems are depression and anxiety that are 
attributable to his loss of employment, declining personal 
health and financial status, and recent family problems.  
However, treating VA medical personnel have diagnosed post-
traumatic stress disorder, including following a chart 
review, related to his numerous aerial combat missions in 
World War II.  The Board is intrigued, moreover, by the fact 
that the veteran was service-connected for psychogenic 
gastrointestinal reaction in 1953 and that treating personnel 
in recent years have noted that the veteran's long-term 
history of psychogenic gastritis and gastrointestinal 
problems could be "physical manifestations of the stress of 
trauma."  In addition, those treating personnel have found 
that the veteran's symptoms of post-traumatic stress disorder 
worsened after he lost his job and was unable to secure other 
work.  This strongly suggests a scenario in which his 
gastrointestinal complaints were early indications of an 
underlying emotional tension brought on by the stress of 
combat long before the diagnosis of post-traumatic stress 
disorder was added to the Diagnostic and Statistical Manual 
of Mental Disorders.  It is certainly reasonable to conclude 
from the cited opinion of treating personnel that, far from 
causing the veteran's current psychiatric problems, his more 
recent financial, family and health problems merely 
exacerbated a preexisting psychiatric disorder induced by the 
high stress of repeated combat missions.  While recent 
psychiatric interviews have tended to focus on his more 
recent personal and professional difficulties, this merely 
shows that more recent problems have coexisted with 
longstanding psychiatric disability.  At the very least, this 
combat veteran of the Second World War is entitled to the 
benefit of the doubt with respect to whether he has post-
traumatic stress disorder as a result of his wartime service.  
38 U.S.C.A. § 5107(b).  The Board concludes that he does.  It 
follows that service connection for post-traumatic stress 
disorder must be granted.  




ORDER

Service connection for post-traumatic stress disorder is 
granted.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

